Citation Nr: 1116419	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  08-22 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for thyroid disease, to include hypothyroidism, claimed as the result of radiation exposure.


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to January 1957.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Louis, Missouri, which denied the Veteran's claim of entitlement to service connection for hypothyroidism. 

In a July 2008 statement, the Veteran indicated that he wished to have a hearing before a member of the Board.  However, in a subsequent statement, dated October 2008, he stated that he no longer wished to have a hearing.  

In June 2010, the Board remanded the Veteran's claim for further development, specifically, to afford him a VA compensation and pension examination.  Subsequently, in an October 2010 Supplemental Statement of the Case ("SSOC"), the St. Louis RO denied the Veteran's claim.  The claims folder has been returned to the Board for further appellate proceedings.

The issue of entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for hypothyroidism has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction ("AOJ").  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation as a participant in a radiation-risk activity during active duty service.

2.  The competent and probative evidence of record demonstrates that the Veteran's hypothyroidism is not etiologically-related to ionizing radiation exposure in service.


CONCLUSION OF LAW

The Veteran's thyroid disease, to include hypothyroidism, is not due to in-service radiation exposure or any other incident of his military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

A. Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

By means of letters dated February 2008 and June 2010, the Veteran was advised of the types of evidence needed in order to substantiate his claim of entitlement to service connection, the division of responsibility between himself and VA for obtaining the required evidence, and was asked to provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 
38 C.F.R. § 3.159(b).  These letters also satisfied the requirements of Dingess and informed the Veteran of how VA determines the disability rating and effective date elements of a claim.  The RO subsequently readjudicated the Veteran's claim in a July 2008 SOC, which also provided him with specific information pertaining to presumptive service connection for diseases specific to radiation-exposed veterans.

      B.  Duty to Assist  

The Board concludes that VA's duty to assist has been satisfied.  The claims folder contains the Veteran's service and post-service treatment records and a VA examination report dated July 2010.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not referenced any available treatment records pertaining to his claim that he wished to have considered that have not already been obtained and associated with the claims folder.

Review of the examination report shows that the VA examiner reviewed the Veteran's complete claims folder, elicited from the Veteran his history of radiation exposure, symptomatology and treatment for a thyroid disorder, performed a comprehensive physical examination and review of diagnostic test results, provided clinical results detailing the findings of the examination and offered an opinion regarding whether the Veteran's hypothyroidism was related to service.  Accordingly, the Board finds the examination report is sufficient upon which to base a decision in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (Footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. §§ 3.307 or 3.309, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).


The Veteran contends that he has hypothyroidism as a result of radiation exposure from thermonuclear weapons testing during his participation in "Operation Redwing" at the Pacific Proving Ground in the Marshall Islands in 1956.  Specifically, he asserts that, while serving aboard the USS Estes ("Estes"), he was exposed to radiation fallout on deck and also while sunbathing at Eneu Island and swimming in the island lagoon during shore leave.  See Radiation Dose Assessment, March 2000 (report, based on deck logs, which shows that the Veteran's ship was present at Eneu Island for six periods between May 28 and June 26, 1956, and that the Veteran indeed may have taken shore liberty during all but one of these periods; the report further states that the Veteran was exposed to radiation fallout while aboard the Estes during his time spend topside, and provides the maximum radiation doses he would have received).

VA regulations provide that service connection may be established for diseases claimed to be attributable to radiation exposure in service under (1) the presumptive service connection provisions of 38 C.F.R. § 3.309 involving "radiation-exposed veterans," (2) the development procedures of 38 C.F.R. § 3.311 involving "radiogenic diseases," or (3) by establishing direct service connection.  See 38 U.S.C.A. § 1112(c) (West 2002); Shedden v. Principi, supra.

Title 38 C.F.R. § 3.309(d) provides presumptive service connection for certain diseases that manifest in a "radiation-exposed veteran."  For VA purposes, a veteran will be considered a "radiation-exposed veteran" if he or she participated in a "radiation-risk activity" during service.  38 C.F.R. § 3.309(d)(3)(i) (2010).  A "radiation-risk activity" includes, among other things, performance of military duties in connection with ships used in direct support of an atmospheric nuclear test during the official "operational period" of the test.  See 38 C.F.R. 
§ 3.309(d)(3) (iv) (A)(2010).  For tests conducted by the United States, the term "operational period" includes, for "Operation Redwing," the period from May 5, 1956 through August 6, 1956.  38 C.F.R. § 3.309(d)(3)(v)(M) (2010).

As an initial matter, as suggested above, the Department of Defense has confirmed the Veteran's participation in "Operation Redwing."  VA relies on radiation dose estimates from the Defense Threat Reduction Agency ("DTRA") to determine the likelihood of a claimed condition being related to radiation exposure.  DTRA recently revised their method of developing dose reconstructions, and, in May 2007, sent VA updated information concerning the maximum radiation doses the Veteran could have received during participation in "Operation Redwing."

Although he Board acknowledges that the above evidence indicates that the Veteran constitutes a "radiation-exposed veteran" under the provisions of 38 C.F.R. § 3.309, hypothyroidism is not one of the diseases for which presumptive service connection may be granted under the regulation.  See 38 C.F.R. § 3.309(d)(2).  

The Board recognizes under 38 C.F.R. § 3.311, certain development procedures must be undertaken by VA, including obtaining a radiation dose estimate, when it is determined that:  (1) a veteran was exposed to ionizing radiation during active service as a result of, among other things, participation in atmospheric nuclear testing, and (2) the veteran subsequently developed a "radiogenic disease" within the prescribed time period.  See 38 C.F.R. § 3.311(b)(1) (2010).

In this case, however, although the evidence confirms that the Veteran was indeed exposed to radiation during "Operation Redwing," hypothyroidism is not one of the "radiogenic diseases" listed under 38 C.F.R. § 3.311 and, therefore, the Board concludes additional development procedures to obtain radiation dose estimates would serve no useful purpose.  See 38 C.F.R. § 3.311(b)(2).

Accordingly, because the Veteran does not allege (and there is no probative evidence to show) that he has incurred any of the diseases listed in 38 C.F.R. 
§§ 3.309(d)(2) or 3.311(b)(2) relating to radiation exposure, the Board concludes that service connection may not be established on a presumptive basis under either of these provisions.

Notwithstanding the provisions of §§ 3.307 and 3.309, the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).
  
Review of the Veteran's service personnel records reveals that he served with the Navy as a radio operator, and confirms that he was aboard the Estes from June 1954 to January 1957, during the official operational period of "Operation Redwing."  

Service treatment records, however, are silent as to any complaints, treatment or diagnoses of thyroid disease or thyroid related symptoms.  The Veteran's separation examination also is silent as to any thyroid disorder or symptomatology.  

Review of the post-service treatment records reveals that the Veteran was diagnosed with hypothyroidism in 2005, nearly five decades after service.

In July 2010, the Veteran was afforded a VA compensation and pension examination in order to obtain a medical opinion concerning the likelihood that his hypothyroidism stemmed from his participation in "Operation Redwing."  Review of the examination report shows that the examiner reviewed the claims folder and examined the Veteran.  The Veteran reported that he was onboard the Estes during nuclear testing in 1956, when he said his ship was approximately 200 miles away from Enewetak Atoll, one of the confirmed locations for the nuclear testing activities.  He also said that he swam and sunbathed on an island in the vicinity, but did not specify its name or distance from Enewetak.  The examiner noted that that Veteran was on medication for his thyroid, and laboratory testing on the thyroid gland revealed normal findings.  The diagnosis was hypothyroidism, well-controlled with medication.  However, the examiner noted that the Veteran's hypothyroidism began in or about 2005, the year it was diagnosed, while the Veteran's radiation exposure, of whatever degree, occurred approximately 50 years earlier.  He further noted that the Veteran's proximity to the blast did not suggest the potential for a very high dosage of radiation exposure.  He thus opined that the Veteran's hypothyroidism was less likely than not related to any radiation exposure he may have incurred during service, and that it was also less likely than not that his hypothyroidism was of radiogenic origin.  

The Board finds the VA examiner's opinion persuasive.  It is based on a thorough review of the claims folder and a complete physical examination of the Veteran.  Also compelling, no medical professional has ever linked the Veteran's thyroid disease to any incident of his military service, to include radiation exposure.

As previously discussed, although military personnel records show that the Veteran  served aboard a ship used in direct support of an atmospheric nuclear test during the official operational period of the test, the VA examiner, after a review of the complete evidence of record, concluded that it was less likely than not that the Veteran's hypothyroidism, diagnosed 50 years after his participation in "Operation Redwing," was the result of his radiation activities in service, or was of radiogenic origin.  

In that regard, the Board notes that the Court has held that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the nearly five decades that passed between the Veteran's radiation exposure and the first documented evidence of hypothyroidism is evidence that weighs against the Veteran's claim on a direct basis.

In addition to the medical and military evidence of record, the Board has also considered the Veteran's personal contention that his hypothyroidism stems from radiation exposure during service.  In this regard, the Board notes that the Court has repeatedly held that individual claimants are considered competent to testify to matters that "lend[] [themselves] to observation by a lay witness."  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, in this instance, the Veteran has not been shown to have the appropriate training to render him competent to provide such an opinion.  See Jandreau, 492 F.3d at 1377.  As a result, his assertions do not constitute competent medical evidence that the claimed disorder was caused by, or was otherwise related to his military service.  Rather, the Board finds the most probative evidence of record to be the opinion of the VA examiner, who, after reviewing the complete evidence of record, supported his finding that the Veteran's hypothyroidism was less likely than not related to service with well-rationed reasons and bases.

Finally, the Board has also reviewed and considered the medical treatise evidence submitted by the Veteran in support of his claim In this regard, the Board notes that treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  In addition, the Court has held that a medical article or treatise can provide support for a claim, but that it must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998); see Wallin v. West, 11 Vet. App. 509, 514 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); see also Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Here, although the Veteran has submitted articles discussing potential health consequences for individual exposed to radiation, these articles fail to support his contention that his hypothyroidism, diagnosed many years after service, was indeed caused by his service-related activities, or that it is even of radiogenic origin.  As such, the Board finds the documentation insufficient to show that the Veteran's hypothyroidism is related to service.

In short, the claims folder reveals the Veteran was indeed exposed to some amount of radiation during his military service, but the record also shows the Veteran was not treated or diagnosed for any thyroid related symptoms or diseases until 2005, nearly five decades later.  No medical professional has ever linked the Veteran's current hypothyroid disease to radiation exposure or any other incident of service and indeed, there is a persuasive medical opinion to the contrary.

Accordingly, the Board concludes that the most probative evidence of record also does not support a grant of service connection for thyroid disease, to include hypothyroidism.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for thyroid disease, to include hypothyroidism, claimed as the result of radiation exposure, is denied.



____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


